DETAILED ACTION
Pending Claims
Claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).



As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 3-5, and 7-22, drawn to prepreg (claims 1, 3 & 8-14) and a composite thereof (claims 4, 5, 7 & 15-22), wherein the cured product of [B] and [C] has a higher-order structure derived from a diffraction angle 2 between 1.0o and 6.0o
Group II, claims 2 and 6, drawn to prepreg (claim 2) and a composite thereof (claim 6), wherein the cured product of [B] and [C] has an endothermic peak at 250oC or higher when heated from 50oC to 400oC at a rate of 5oC/min in differential scan calorimetric analysis under a nitrogen atmosphere.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Analysis based on a shared technical feature of [A], [B] & [C]:
Groups I and II could be viewed as sharing a technical feature, which is a combination of: [A] carbon fibers, [B] epoxy resin, and [C] a curing agent.  Groups I and II lack unity of invention because even though the inventions of these groups require this shared technical feature, this shared technical feature is not a special technical feature as it does not make a contribution over the prior art in view of: Fujino et al. (US Pat. No. 6,399,199) and Kaji et al. (US 2010/0016473 A1).  
Fujino et al. disclose a prepreg (see Abstract) formed from [A] carbon fibers (see Abstract), [B] epoxy resin (see Abstract), and [C] a curing agent (see Abstract).  
Kaji et al. also disclose a prepreg (see paragraph 0070) formed from [A] carbon fibers (see paragraph 0070), [B] epoxy resin (see Abstract), and [C] a curing agent (see Abstract).
Analysis based on lacking a shared technical feature:
Alternatively, Groups I and II could be viewed as lacking a shared technical feature.  Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature:
Group I is a prepreg (and a composite thereof) formed from a combination of: [A] carbon fibers, [B] epoxy resin, and [C] a curing agent, wherein the cured product of [B] and [C] has a higher-order structure derived from a diffraction angle 2 between 1.0o and 6.0o observed with X-ray diffraction.
Group II is a prepreg (and a composite thereof) formed from a combination of: [A] carbon fibers, [B] epoxy resin, and [C] a curing agent, wherein the cured product of [B] and [C] has an endothermic peak at 250oC or higher when heated from 50oC to 400oC at a rate of 5oC/min in differential scan calorimetric analysis under a nitrogen atmosphere.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
May 7, 2021